       Case 6:19-cv-01634-CLM-SGC Document 6 Filed 02/08/21 Page 1 of 3                     FILED
                                                                                   2021 Feb-08 AM 10:12
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION

JOEL TODD TUCKER,                          )
                                           )
        Plaintiff,                         )
                                           )
v.                                         )   Case No. 6:19-cv-01634-CLM-SGC
                                           )
JAMES ANTHONY TUCKER, et al.,              )
                                           )
        Defendants.                        )

                           MEMORANDUM OPINION
       The magistrate judge entered a report on January 7, 2021, recommending this

action be dismissed without prejudice for lack of subject-matter jurisdiction and/or

pursuant to 28 U.S.C. § 1915A(b)(1) for failing to state a claim upon which relief

can be granted. Doc. 4.

     A. Tucker’s Objections

       Plaintiff Tucker then filed a hand-written document in which he states he is

“appeal[ing]” the magistrate judge’s report (doc. 5), which the court construes as

Tucker’s objection to the report and recommendation.

       First, Tucker argues:

       The Court of Fayette County blatantly ignored my typed will contests
       that were sent to them by certified mail. This is an action that violated
       my 5th and 14th amendment rights. The 5th by depriving me of my
       property without due process of law, “IRA.” The 14th by not treating
       me equally because if any member of Fayette County Law enforcement
       or Judicial System were to have their siblings coerce their father into
       Case 6:19-cv-01634-CLM-SGC Document 6 Filed 02/08/21 Page 2 of 3




       signing over his life saving while blind and on narcotic meds[, t]here
       would be inquiries, investigations and retribution by court of law but
       me being a lowly inmate have been deprived of these rights and treated
       unequally.

Id. at 1. Second, Tucker states that while he had counsel at the probate hearing, later

on the day of the hearing, his counsel notified him “Fayette County is the most

corrupt county in Alabama” and he was resigning from the case. Id. at 1-2. Third,

Tucker asserts that because he has filed suit against Fayette County in the past,

“they’ve used this to be vindictive towards me further depriving me of my 5th and

14th amendment rights.” Id. at 2. Fourth, Tucker states the court requires him to

“provide documentation that the IRA was over $75,000” but that he cannot do so

because he has been “deprived of these documents.” Id. Tucker further states his

father told him on the phone before his death “there was around one quarter of a

million dollars.” Id. 1

       None of these objections directly address the findings of the magistrate judge

in the report and recommendation, nor do any of them have merit. The objections

simply repeat many of the arguments Tucker made in his complaint. See Doc. 1.




1
  The magistrate judge stated that “[a] complaint based on diversity jurisdiction must affirmatively
state the amount in controversy, exclusive of interest and costs, exceeds the $75,000 jurisdictional
threshold.” Doc. 4 at 7. The magistrate judge went on to say that even if she were to conclude the
plaintiff had brought suit for damages exceeding $75,000, the plaintiff had failed to establish
diversity. Id. The plaintiff has not addressed the diversity issue in his objections.
                                                 2
      Case 6:19-cv-01634-CLM-SGC Document 6 Filed 02/08/21 Page 3 of 3




   B. Adoption of Report

      The court has reviewed and considered de novo all the materials in the case

file, including the report and recommendation and Tucker’s objections, and the court

ACCEPTS the magistrate judge’s report and ADOPTS the recommendation. So,

this case is due to be dismissed under 28 U.S.C. § 1915A(b) for lack of subject-

matter jurisdiction and/or for failing to state a claim upon which relief can be

granted.

      A Final Judgment will be entered.

      DONE on February 08, 2021.


                                _________________________________
                                COREY L. MAZE
                                UNITED STATES DISTRICT JUDGE




                                          3
